Citation Nr: 1243188	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus, claimed as secondary to service-connected onychomycosis of the feet.

2.  Entitlement to service connection for additional residuals of cold injury of the feet, including nerve damage in the lower extremities.

3.  Entitlement to service connection for temporomandibular joint (TMJ) dislocation with tooth injury.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1983, and from December 1984 to December 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004, April 2007, July 2008, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In his December 2005 substantive appeal, the Veteran indicated that he wished to be afforded a hearing before a Veterans Law Judge (VLJ) regarding his bilateral hallux valgus claim.  In March 2006, the Veteran indicated that he wished to have a videoconference hearing, but later that month indicated that he wished to have his case decided upon the evidence already of record.  Therefore, his request for a Board hearing is deemed to be withdrawn.   

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed both the electronic file and paper claims files in rendering this decision.  

The issues of entitlement to service connection for TMJ dislocation and sleep apnea are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  No hallux valgus of either foot has been present during the pendency of this claim.  

2.  During the pendency of this claim, the Veteran has had no residuals of cold injury of the feet sustained in service, other than the already service-connected onychomycosis.



CONCLUSIONS OF LAW

1.  Bilateral hallux valgus was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  Additional residuals of cold injury of the feet, including nerve damage in the bilateral lower extremities, were not incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his hallux valgus claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to this claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is no competent evidence reflecting the post-service presence of hallux valgus.  In the August 2010 notice, the Veteran was requested to provide any evidence showing that he currently has hallux valgus.  He did not submit or identify any evidence showing a diagnosis of hallux valgus, or treatment for foot complaints other than the previously-denied bilateral pes planus and bilateral plantar fasciitis.  As the low threshold in McLendon has not been met, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

In regards to the Veteran's claim for cold injury residuals, the Board notes that the Veteran was provided VA examinations in August 2006 and December 2006.  Although the August 2006 examiner failed to provide an opinion as to the etiology of the Veteran's claimed nerve problems (then-diagnosed as axonal neuropathy versus radiculopathy), the December 2006 examiner opined that the Veteran did not have neuropathy, and the Veteran's complaints were likely due to radiculopathy caused by low back disability.  This conclusion was reached by the examiner after considering the Veteran's reported history, his service treatment records, and conducting a physical examination.  Based on the foregoing, the Board finds the December 2006 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Service connection is also granted for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Hallux Valgus

The Veteran contends he currently experiences hallux valgus due to his service-connected onychomycosis of the feet.  

The Veteran's STRs are silent for any complaints or findings of hallux valgus.  The Veteran was shown to have bilateral pes planus upon enlistment into both periods of active duty, and was found to have mild pes planus at discharge examination in September 1987.  

The Veteran filed his claim for service connection for bilateral hallux valgus in March 2004, and indicated it was a residual of his cold injury of the feet.  The Veteran's post-service private and VA treatment records show treatment for bilateral plantar fasciitis and bilateral pes planus, but are devoid of any finding of hallux valgus.  X-rays of the feet performed in conjunction with VA examinations, showed moderate, bilateral pes planus, but with no other bony abnormalities.  Additionally, the Veteran has not submitted any treatment records or statements evidencing any hallux valgus or complaints thereof, during the pendency of this claim.

The Board notes that the Veteran's claims of entitlement to service connection for bilateral plantar fasciitis and bilateral pes planus were denied most recently in an October 2007 Board decision.  

Upon review of the evidence, the Board finds that no bilateral hallux valgus was ever diagnosed in service or thereafter.  The Veteran has not reported any treatment for any hallux valgus, and the clinical evidence of record shows no findings of hallux valgus in either foot.  

The evidence of record does not include any medical opinion that a current diagnosis of bilateral hallux valgus is (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that a current diagnosis of a hallux valgus might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between a current diagnosis of bilateral hallux valgus and the Veteran's service or a service-connected disability, the Board finds that the Veteran's claim seeking service connection must be denied.  

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail. 

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Cold Injury Residuals

The Veteran contends that he has residuals of cold injuries of his feet-namely pain, numbness, cold sensitivity, and loss of hair.  In a June 2005 decision, the Board resolved reasonable doubt in the Veteran's favor and found that he sustained cold injuries of his feet in service, and granted service connection for onychomycosis of the feet.  The Board found that there was no evidence that specifically refutes the Veteran's account that he sustained a cold injury during service in Germany.  

A cold weather injury of the bilateral feet was not noted in the Veteran's STRs, but he reported that he served in Germany in December 1986.  He contends that at that time he sustained cold injuries of his feet.  The Veteran was seen during service for left foot pain and calluses with blisters on both big toes.  The Board found reasonable doubt in favor of the Veteran regarding his contention that he sustained cold injuries of his feet during service.  He is currently diagnosed as having radiculopathy of the lower extremities.  Therefore, the main question remaining before the Board is whether his current complaints of nerve problems in the feet are attributable to his period of active duty, to include cold exposure in Germany.  The Board concludes that the preponderance of the evidence indicates they are not.

Again, the Veteran's STRs are silent as to any treatment for complaints of cold injuries or nerve problems in the feet.  

In January 1997, the Veteran underwent a VA examination, during which he was diagnosed as having pes planus with chronic foot pain.  Chronic, intermittent low back strain was also diagnosed, but the examiner did not find any lower extremity nerve problems, nor did the Veteran so report.  

In treatment records in the early-2000s, it was noted that the Veteran reported back pain, but denied numbness and tingling of the lower extremities.  

In December 2003, the Veteran underwent a VA examination of his feet related to his claimed frostbite residuals.  The examiner diagnosed bilateral onychomycosis, but the Veteran did not report, nor did the examiner diagnose, any nerve disorder related to the cold injury sustained.  

It appears that the Veteran first reported numbness or weakness in the lower extremities in the mid-2000s.  Prior treatment records generally show the Veteran denying any neurological symptoms in the lower extremities.  

During a May 2006 VA examination with EMG, the Veteran was diagnosed as having axonal neuropathy versus bilateral radiculopathy.  There was no etiological opinion provided.  

In August 2006, the Veteran was afforded a cold injury VA examination, during which he reported intermittent numbness, burning, and tingling in the feet.  He indicated that it had been present for at least 15 years.  The examiner diagnosed the Veteran as having neuropathy, axonal versus bilateral radiculopathy of undefined etiology.  He indicated that a cold injury, radiculopathy, and alcohol-related neuropathy were all possible causes. 

An additional VA opinion was obtained in December 2006.  The examiner found the Veteran's complaints to be indicative of radiculopathy from low back disability.  The examiner noted that the Veteran has been shown to have a cold injury based upon his service-connected onychomycosis, but found that there was no evidence to support a severe injury of his extremities at the time of the cold exposure.  There is no record of any hospitalization, nor was he medically treated in service for cold injuries.  The examiner reviewed the record and indicated that the numbness and minimal electromyogram changes in the feet were likely due to lumbar arthritis.  In so opining, the examiner looked to the Veteran's long history of low back pain that typically causes lumbar radiculopathy.  The examiner further noted that the Veteran's nerve conduction studies were normal as they showed no evidence of neuropathy, and this shows that his pain is due to radiculopathy at the bony level in his low back.  He indicated that the Veteran's symptoms are due to arthritis and cannot be caused by a cold injury.  

The Board concludes that the preponderance of the evidence of record demonstrates that the Veteran's current radiculopathy of the lower extremities is not related to his cold injury in service.  

In reaching this conclusion the Board considered the August 2006 examiner's notation that it is possible that the Veteran's cold injury during service caused his symptoms.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  For the same reason, the Board finds the August 2006 VA examiner's opinion of no probative value.  

By contrast, the Board finds that the opinions expressed in the December 2006 report to be of significant probative value.  The report was based upon review of the claims file and specific discussion of the physical examination of the Veteran during his August 2006 VA examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  It is clear that the December 2006 physician reviewed the Veteran's service treatment records and found no evidence of significant cold weather injuries or treatment for the same.  The examiner also noted the Veteran's contentions that his symptoms were peripheral neuropathy due to cold injury to his feet, but found that his symptoms were not neuropathy, but rather arthritis-related radiculopathy due to his low back disability.  As such, the examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the December 2006 VA report to be the most probative evidence of record as to whether his current radiculopathy of the lower extremities is related to service.

The Board has considered whether self-reported continuity of symptomatology of numbness and tingling in the feet dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences numbness and tingling in the feet.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  The Board finds that even taking into account the Veteran's assertions, the most probative evidence of record regarding the etiology of his claimed cold injury residuals of the feet to be the opinion of the competent VA health care provider.  In reaching his conclusion, the VA examiner considered the Veteran's assertions regarding the onset of his symptoms, and the nature of his nonservice-connected back disability.  Again, the examiner found that the Veteran had radiculopathy and not neuropathy, and that his back disability was the cause of his radiculopathy of the lower extremities.  

In summary, radiculopathy of the lower extremities was not diagnosed until nearly 20 years after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current radiculopathy to service or his in-service cold weather exposure, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of the trained physician regarding etiology of significantly more probative weight than the lay contentions of the Veteran made nearly 20 years after service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  



ORDER

Service connection for bilateral hallux valgus is denied.  

Service connection for additional residuals of cold injury of the feet, to include nerve damage of the lower extremities, is denied.


REMAND

The Board finds that the Veteran's claims of entitlement to service connection for TMJ disorder and sleep apnea must be remanded for further evidentiary development.  

The Veteran contends that he was hit in the mouth by the butt of a rifle and this caused his TMJ.  Alternatively, he has essentially contended that his TMJ is secondary to his service-connected depression.  

As noted above, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

In October 2008, the Veteran was afforded a VA examination regarding his TMJ, and reported a history of grinding his teeth.  The examiner diagnosed the Veteran as having mild TMJ secondary to bruxism, and opined that the TMJ is unrelated to the in-service injury and was caused by his history of bruxism.  The examiner provided no opinion as to whether the Veteran's bruxism was a result of an event, injury, or disease incurred during service. 

The claims files were sent to another examiner in April 2009 to obtain an opinion as to the etiology of the Veteran's bruxism.  The examiner indicated that there was no evidence to show that an undocumented in-service injury or other event in service was the "exclusive component of his bruxing symptoms."  He noted that bruxism has multiple causes, including stress, malocclusion, missing teeth, and temporomandibular disorders.  He opined that any trauma to the Veteran's mouth/teeth was mild and without residuals, and therefore, the Veteran's bruxing symptoms were unrelated to his service or the alleged in-service injury.  The examiner did not address whether the Veteran's service-connected psychiatric disorder may have caused or permanently worsened his TMJ disorder.  

Regarding the claimed sleep apnea, the Veteran was afforded a VA examination in February 2010, during which the examiner diagnosed the Veteran as having an unspecified sleep disorder with daytime hypersomnolence.  He could not diagnose sleep apnea in the absence of private medical records showing a diagnosis of sleep apnea.  The examiner generally opined that if the Veteran was diagnosed as having sleep apnea, it is not likely caused or aggravated by his service-connected depression, because sleep apnea is caused by structural and mechanical problems in the airways during sleep.  The examiner reached this conclusion without reviewing the Veteran's sleep study records.  

In April 2010, the Veteran submitted a statement from the physician who performed his sleep study.  This letter includes the results of the Veteran's sleep study.  

The Board finds that the examinations provided for the Veteran's claimed TMJ disorder and sleep apnea are inadequate.  The TMJ examinations did not include an opinion as to whether the Veteran's service-connected depression caused or permanently aggravated his TMJ (with bruxism).  Additionally, the sleep apnea examiner provided a general opinion related to sleep apnea, following which the Veteran submitted a statement from the physician who performed his sleep study.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. At 312.  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's TMJ disorder and sleep apnea.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  If available, the October 2008 or April 2009 VA examiner should be contacted, and the RO/AMC should request that he provide an opinion as to the etiology of the Veteran's TMJ complaints.  

If either the October 2008 or April 2009 VA examiner is not available, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed TMJ dislocation.  The claims folders and any pertinent records in Virtual VA that are not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any TMJ disability with bruxism present during the period of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, or was caused or chronically worsened by his service-connected depression.  The examiner is asked to specifically comment on the Veteran's contention concerning an in-service injury when he was hit in the mouth with a rifle.  

The rationale for each opinion expressed must also be provided. 

If the required opinions cannot be provided, the physician should explain why.

3.  If available, the February 2010 VA examiner should be contacted, and the RO/AMC should request that he provide an opinion as to the etiology of the Veteran's sleep apnea.  

If the February 2010 VA examiner is not available, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed sleep apnea.  The claims folders and any pertinent records in Virtual VA that are not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any sleep apnea present during the period of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, or was caused or chronically worsened by his service-connected depression.  

The rationale for each opinion expressed must also be provided. 

If the required opinions cannot be provided, the physician should explain why.

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


